FILED
                           NOT FOR PUBLICATION                              FEB 13 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

LOUIS CHASE,                                     Nos. 12-57147
                                                      12-57185
        Plaintiff - Appellant/Appellee,
                                                 D.C. No. 5:12-cv-01082-PA-SH
  v.

COUNTY OF SAN BERNARDINO;                        MEMORANDUM*
GREGORY TEPLANSKY, Deputy #1686,
individually and as a peace officer;
FERNANDO HERNANDEZ, individually
and as a peace officer; and ED RIPLEY,
Deputy Chief, individually and as a peace
officer,

        Defendants - Appellees/Appellants.


                   Appeals from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted February 9, 2015**
                               Pasadena California




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Before: GRABER and WARDLAW, Circuit Judges, and SHEA,*** Senior District
Judge.

      Plaintiff Louis Chase appeals the district court’s dismissal of this 42 U.S.C.

§ 1983 action against Defendants County of San Bernardino, Deputy Gregory

Teplansky, Officer Fernando Hernandez, and Deputy Chief Ed Ripley. Defendants

cross-appeal the district court’s denial of sanctions. We affirm.

      1. Reviewing de novo, Landers v. Quality Commc’ns, Inc., 771 F.3d 638,

640 (9th Cir. 2014), we conclude that the district court correctly dismissed this

action. For the reasons explained by the district court, claim preclusion barred all

claims but one, and the statute of limitations barred the remaining claim.

      2. "Given the district court’s wide discretion in determining whether Rule

11 sanctions are appropriate, we cannot conclude that the court abused its

discretion in refusing to award sanctions in this instance." Gotro v. R & B Realty

Grp., 69 F.3d 1485, 1488–89 (9th Cir. 1995).

      AFFIRMED. Costs on appeal awarded to Defendants.




        ***
           The Honorable Edward F. Shea, Senior United States District Judge for
for the Eastern District of Washington, sitting by designation.
                                          2